Mr. Justice Kobe
concurring in part;
In my view, the working place of the deceased consisted of the narrow planks suspended 8 or 10 feet in the air and the short ladder resting thereon. That this is so is apparent from the evidence of the defendant that a strip had been nailed to the outside edge of one of the planks, so that the ladder could. *237not slip off. In other words, it was contemplated, before the deceased mounted the short ladder, that he should do so. I dissent from the view that such a contraption may be held, as matter of law, to constitute a reasonably safe place to work. The floor was of cement. The stepladder, upon which one end of the plank rested, was not secured in any way. Little time would be required, in my opinion, for twelve practical men to determine, as matter of fact, that the moment the deceased mounted the short ladder, one end of which rested on the planks and the other rested against the wall, the stepladder would be pushed out sufficiently to overthrow the equilibrium of the deceased. This the defendant was bound to know arid, in my view, it clearly was guilty of negligence in providing such a dangerous working place.
But the danger was so obvious that I cannot escape the conclusion that the deceased must have apprehended it and taken his chances. Had it been of a complex nature, the evidence tending to show that the defendant’s representative assured the deceased of the safety of the device would have made a case for the jury.
I concur in the result.